Citation Nr: 1315766	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  10-45 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to rating in excess of 30 percent for bilateral pes planus with plantar fasciitis (a foot condition).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1988 to October 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).
	
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

Additionally, the Board notes that in January 2013 the Veteran submitted additional new evidence directly to the Board that had not initially been considered by the agency of original jurisdiction.  However, the Veteran included a signed waiver of RO consideration and as such the Board may properly consider this evidence.

The evidence establishes that the Veteran is currently employed on a full-time basis.  However, the evidence includes a December 2012 letter from the Veteran's current supervisor that indicates based on his current foot condition, the Veteran's employment status may change in the future.  The Board advises the Veteran that should he lose his job in the future due to his foot condition, he may file a claim seeking total disability based on individual unemployment (TDIU) with the VA.


FINDING OF FACT

During the period on appeal, the Veteran's bilateral foot condition has been manifested by symptoms of pronounced impairment, including marked pronation, extreme tenderness of plantar surfaces of the feet, and lack of improvement by orthopedic shoes or appliances.




CONCLUSION OF LAW

A disability rating of 50 percent for bilateral per planus with plantar fasciliis is warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case the Veteran was initially granted service connection for his bilateral foot condition in a March 1997 rating decision which assigned a 10 percent rating.  The Veteran did not appeal this rating decision and it became final.  In June 1999 the Veteran filed a new claim asserting his foot condition had gotten worse, and the RO granted an increased rating to 30 percent in an October 1999 rating decision.  The Veteran did not perfect his appeal of this rating decision and it is now final.  

In his current claim, the Veteran asserted his foot condition has again gotten worse.  Under diagnostic code 5276, a noncompensable rating for flatfoot is assigned when the Veteran has mild symptoms which are relieved by built-up shoes or arch support.  A 10 percent rating is assigned when the Veteran has a moderate condition; when weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.

A 20 percent rating is assigned when the Veteran has a unilateral severe condition; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent rating is assigned when the Veteran has the severe condition, as described by the criteria for a 20 percent rating, in both feet.  

A 30 percent rating is also assigned when the Veteran has a unilateral pronounced condition; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  A maximum 50 percent rating is assigned when the Veteran has a pronounced condition, as described by the discussed criteria, in both feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

All evidence of record has been reviewed and, as will be discussed, the Board finds substantial evidence supports the Veteran's claim for an increased rating.  The relevant evidence is addressed below.

In April 2006 the Veteran began treatment with a private podiatrist regarding his bilateral foot condition.  The Veteran described experiencing pain over all of his foot, including the outer edge, for the past several months.  He described the pain as moderate to severe.  The physician recommended the Veteran be placed on steroid medication to decrease the swelling in his feet so the doctor could better assess the location of the Veteran's pain.

Later that same month the Veteran returned to the podiatrist.  The Veteran reported he continued to have bilateral arch pain, and the steroids provided no help.  The physician opined the Veteran's pain came from the lack of support and his falling arches.  The doctor recommended placing the Veteran in semi-customized orthotics and gave him medication to treat the pain.

The Veteran continued treatment with his podiatrist in May 2006, reporting continued pain in both feet.  The Veteran reported his orthotics did not help, and the physician made adjustments.  Following the adjustments the Veteran returned again and reported his orthotics still provided no relief and instead gave him blisters.  The doctor recommended the Veteran return in two weeks.  However, the records include a notation that the Veteran cancelled his appointment in June 2006 due to work and declined rescheduling.

Also of record is a treatment note from Lafayette Podiatry in June 2007 which indicated that the Veteran has had multiple appointments and received multiple orthotic devices but still continued to have foot pain.  The note indicated the Veteran had exhausted all measures of treatment within the scope of the physician's practice and the Veteran will now be seen at POD clinic.

In March 2008 the Veteran was provided with a VA examination for his bilateral foot condition.  The Veteran reported experiencing sharp pain rated 8 out of 10 when standing, and throbbing pain rated 7 out of 10 when off his feet.  The Veteran reported prolonged walking could cause a flare-up of pain to 9 out of 10.  The Veteran also reported his feet were weaker than before, sometimes stiff, and swelled on a daily basis.  The Veteran also reported he no longer used his inserts or orthotics because they did not help and gave him blisters.  He did purchase a cane to help with prolonged standing, but he reported he could not use his cane at work as it would be a safety hazard.

The Veteran also informed the examiner that he previously worked as a letter carrier at the post office but could not continue that job due to his painful feet.  Instead he transferred to a maintenance position which resulted in approximately a 25 percent pay cut.  The Veteran also reported that during a flare-up he can't perform the basic duties of his maintenance job, and therefore has to use sick leave.  He estimated using sick leave two to three days per month due to his bilateral foot condition.

Upon examination the examiner noted some weakness in both the Veteran's feet.  He also noted tenderness on palpation on the anterior talofibular ligament, the plantar surface of the arch, the balls of the foot, and the anterior plantar surface of the heel bilaterally.  The examiner also noted the Veteran's Achilles tendons had deviation of 10 degrees bilaterally upon bearing weight on the heels.  However, this alignment could be corrected with manipulation, and no pain upon manipulation was noted.  The examiner also noted no malalignment.  X-rays were conducted and revealed flattened arch and moderate heel spur bilaterally.  After reviewing the foregoing the examiner opined the Veteran had bilateral pes planus with chronic plantar fasciitis, bilateral heel spurs, bilateral hallux valgus, and possible bilateral tarsal tunnel syndrome.

In April 2008 the Veteran sought treatment at the VA for his foot condition, complaining of pain in both feet.  In September 2008 the Veteran's VA physician submitted a letter to the VA.  The doctor noted the Veteran had extreme tenderness at plantar surfaces bilaterally and limited flexion due to pain.  He opined that the Veteran should be granted a 50 percent rating because he had used multiple orthotic shoes and other devices yet continued to require narcotic medication for pain in his feet.  

The record further establishes the Veteran continued to receive treatment from his VA physician for ongoing foot pain from 2008 through 2011.  In July 2011 the same physician wrote another letter to the VA again asserting the Veteran's rating should be increased to 50 percent due to his marked pronation with inward displacement and achille's tendon spasm bilaterally noted on examination.  The physician opined this condition affected the Veteran's gait and his ability to stand for a prolonged time, and therefore impaired his ability to maintain employment.

In February 2012 the Veteran was provided with an additional VA examination.  The examiner reviewed the Veteran's claims file and noted the Veteran's history consistent with the record, including his ongoing pain and lack of relief from orthotics.  Upon examination the examiner noted the Veteran had several symptoms consistent with a 50 percent rating under the schedular criteria including bilateral accentuated pain on manipulation, extreme tenderness of plantar surface bilaterally, decreased longitudinal arch height on weight-bearing bilaterally, and marked pronation bilaterally.  However, the examiner did find the Veteran does not have marked inward displacement and severe spasm of the achilles tendon on manipulation.  The examiner then opined the Veteran's foot condition impacted his ability to work.

The Board finds that the medical evidence of record provides probative evidence that the Veteran experienced the symptoms of pronounced flatfoot.  Most notably, the February 2012 VA examiner specifically found the Veteran met all listed criteria expect for marked inward displacement and severe spasm of the tendo achillis on manipulation.  However, the Veteran did experience the remaining criteria, including: marked pronation, extreme tenderness of plantar surface of the feet, and non-improvement with orthopedic shoes or appliances in both feet.  Contrary to the RO's conclusion, the Veteran does not have to demonstrate all the criteria for a higher rating, but must only approximate the symptoms shown for the higher rating.  Here, the Board finds the medical evidence of record is sufficient to establish the Veteran is entitled to an increased rating to 50 percent, the schedular maximum.

The Veteran's increased impairment due to his bilateral foot condition is further supported by numerous forms of evidence suggesting he has experienced increased impairments at his current employment due to his bilateral foot condition.  For example, the record includes paperwork from the summer of 2007 indicating the Veteran was approved to use FMLA for his foot condition.  The Veteran himself has testified on several occasions that he has had to miss approximately two to three days of work per month due to his foot condition.  Similarly, the record includes letters from two of the Veteran's supervisors at the post office which suggest his bilateral foot condition has caused a decline in the Veteran's work performance since early 2007.  Both supervisors also noted that the Veteran may not continue to be able to perform the requirements of his job due to his foot condition.  As such, the evidence of record establishes that the Veteran experiences several occupational impairments due to his bilateral foot condition and, as such, merits an increased rating.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the Board finds that the schedular rating criteria reasonably describes the Veteran's symptomatology and disability level.  The Veteran's primary complaints are pain and lack of improvement or relief through the use of orthotics.  Both of these symptoms are specifically contemplated by the rating criteria.  Therefore the Board finds the Veteran's disability picture is not exceptional, and an extraschedular consideration is not required.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the evidence of record establishes that the Veteran is currently employed on a full-time basis.  The Veteran testified to his full-time employment in his November 2012 hearing, and his continued employment is further supported by the December 2012 letter from his supervisor.  As such, the Board finds that the Veteran continues to be fully employed, at this time.  Thus, the Board finds that Rice is inapplicable since the Veteran is not currently unemployable due to his service connected bilateral foot condition.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In the present case, required notice was provided by a letter dated in March 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was able to testify at a hearing before the Board.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.








ORDER

A disability rating of 50 percent for bilateral pes planus with plantar fasciitis is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


